tcmemo_2006_123 united_states tax_court joseph v metallic petitioner v commissioner of internal revenue respondent docket no filed date joseph v metallic pro_se mark a ericson for respondent memorandum opinion cohen judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively respondent also determined additions to tax as follows year sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issues to be decided are whether petitioner had taxable_income in the years in issue and whether petitioner is liable for the additions to tax for those years unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in nashua new hampshire at the time that he filed his petition in notices of deficiency sent to petitioner the internal_revenue_service irs determined from third-party payors that petitioner had income in the amounts of dollar_figure dollar_figure and dollar_figure in and respectively and that he failed to file federal_income_tax returns for each of those years the irs determined tax_liabilities and additions to tax under sec_6651 for late filing sec_6651 for failure_to_pay_tax and sec_6654 for failure to make estimated_tax payments for each year discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b petitioner has not identified any facts or evidence that would be presented at trial to controvert the undisputed facts already in the record see rule d providing in pertinent part that a response must set forth specific facts showing that there is a genuine issue for trial petitioner’s request to deny respondent’s motion for summary_judgment only sets forth additional arguments as to why his income is not taxable it does not allege any factual errors with regard to the deficiency determinations or additions to tax see rule b we conclude that the material facts are not disputed and that judgment may be rendered as a matter of law sec_1 imposes a tax on all taxable_income sec_61 includes in gross_income all income from whatever source derived including compensation_for services respondent determined that petitioner’s income was taxable_income petitioner contends that the irs does not have the jurisdiction to levy taxes on micmacs citing the watertown treaty of alliance watertown treaty petitioner argues that the treaty signed between the micmac nation and the united_states government was entered into by two sovereign nations and that nothing in the treaty states that they have to pay taxes native americans are subject_to the same federal_income_tax laws as are other u s citizens unless there is an exemption explicitly created by treaty or statute 351_us_1 99_tc_554 affd 34_f3d_742 9th cir see allen v commissioner tcmemo_2006_11 see also revrul_2006_20 2006_15_irb_746 any exemption must be based on the clear and unambiguous language of a statute or treaty squire v capoeman supra see allen v commissioner supra petitioner has not shown that the watertown treaty specifically exempts any of his compensation see george v commissioner tcmemo_2006_121 respondent determined additions to tax under sec_6651 for the years in issue sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent the addition_to_tax for failure_to_file is not imposed if it is shown that the failure_to_file did not result from willful neglect and was due to reasonable_cause see 469_us_241 to prove reasonable_cause a taxpayer must show that he or she exercised ordinary business care and prudence but nevertheless could not file the return when it was due see 92_tc_899 sec_301 c proced admin regs because petitioner failed to present a reasonable explanation for his failure_to_file nor any genuine issue for trial in that regard summary_judgment is also appropriate to sustain respondent's determination with respect to the additions to tax under sec_6651 additionally respondent determined additions to tax under sec_6651 for failure_to_pay_tax sec_6651 provides for an addition_to_tax of percent per month up to percent for failure to pay the amount shown on a return this addition_to_tax however applies only in the case where a return has been filed see spurlock v commissioner tcmemo_2003_ see also burr v commissioner tcmemo_2002_69 heisey v commissioner tcmemo_2002_41 affd 59_fedappx_233 9th cir under sec_6651 a return the secretary prepared under sec_6020 is treated as the return filed by the taxpayer for purposes of determining the amount of the addition under sec_6651 for these purposes a sec_6020 return in the context of sec_6651 and g must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ spurlock v commissioner supra see also 120_tc_163 respondent has not shown that the requirements under sec_6651 g and b have been satisfied therefore as a matter of law the motion for summary_judgment will not be granted as to this issue and the addition_to_tax under sec_6651 cannot be sustained respondent also determined additions to tax under sec_6654 for failure to pay estimated_taxes for the years in issue petitioner does not assert that he made any estimated_tax payments for the years in issue in the absence of special exceptions not applicable here petitioner is liable for this addition_to_tax for the years in issue and summary_judgment is appropriate to sustain respondent’s determination with respect to the additions to tax under sec_6654 75_tc_1 to reflect the foregoing an appropriate order and decision will be entered
